DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The specification describes “The first and second heat exchangers 21 and 22 are connected by a tube at a coupling portion 2C forming the certain angle” however Figure 1 contains faint pixelated lines making the structure and arrangement of 2C and plate 4 unclear. Therefore, the “the first and second heat exchangers are connected by a tube in the coupling portion” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are further objected to because Figure 4 is not translated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite “a corner of at least one of an end of the first heat exchanger and an end of the second heat exchanger is positioned to face a plane of the other of the end of the first heat exchanger and the end of the second heat exchanger”. This renders the claim indefinite because no plane has been defined with respect to the first or second heat exchanger making the arrangement of a corner of at least one of an end of the first heat exchanger and an end of the second heat exchanger and a plane of the other end unclear and indefinite. Further, the recitation “a corner of at least one of an end of the first heat exchanger and an end of the second heat exchanger is positioned to face a plane” is further confusing because a corner is defined by an angle where two or more sides meet with the sides defining two planes or faces and it is not clear what portion of the corner is facing a plane. Therefore, the metes and bounds of the claim are unclear and indefinite.
Claim 4 recites “a face plane direction” however claim 3 has previously defined “a face plane direction” and it is unclear whether this is the same face plane recited in claim 3 or a different face plane rendering the scope of the claim unclear and indefinite.
Claim 5 recites “a gap is formed between corners and planes facing each other of the first and second staircase-shaped ends” however only “a corner of at least one of an end of the first heat exchanger and an end of the second heat exchanger” has been previously defined and it is unclear whether this is the same corner or different corners rendering the scope of the claim unclear and indefinite.
Claim 15 recites “an end of the first heat exchanger” however claim 12 has previously recited “an end of the first heat exchanger” making it unclear whether claim 15 is referring to the same end or a different end of the heat exchanger rendering the scope of the claim unclear and indefinite. It appears a fixture is installed to support a second end of the first heat exchanger and this is how the claim will be interpreted for purposes of examination.
Claim 18 recites “the plurality of first corners of the first heat exchanger are positioned to face planes of the second heat exchanger”. This renders the claim indefinite because a corner is defined by an angle where two or more sides meet with the sides defining two planes or faces and it is not clear what portions of the corners are facing planes of the second heat exchanger as no planes have been defined. Therefore, the metes and bounds of the claim are unclear and indefinite.
Claim 19 recites “the gap is formed between the plurality of first corners of the first heat exchanger and planes of the second heat exchanger”. This renders the claim indefinite because a corner is defined by an angle where two or more sides meet with the sides defining two planes or faces and it is not clear what portions of the corners are facing planes of the second heat exchanger as no planes have been defined. Therefore, the metes and bounds of the claim are unclear and indefinite.
Claims not explicitly referenced are included in the 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakabe et al. (US PG Pub. 2019/0257532).
Regarding claim 1, Sakabe discloses a heat exchanger comprising: a first heat exchanger (10a) provided in the form of a plate (made of elongated fins 7 or plates); and a second heat exchanger (10b) provided in the form of a plate and arranged to be inclined to the first heat exchanger (shown inclined in Fig. 2), wherein a corner of at least one of an end of the first heat exchanger and an end of the second heat exchanger (corners of ends of elements 5a, 5b of heat exchangers 10a, 10b) is positioned to face a plane of the other of the end of the first heat exchanger and the end of the second heat exchanger (corners of 5a, 5b facing plane through the other heat exchanger 10a, 10b).
Regarding claim 2
Regarding claim 3, Sakabe discloses the heat exchanger of claim 1, wherein the first heat exchanger (10a) comprises a plurality of first heat exchange elements (4a, 5a) provided in the form of plates (each element formed with elongated fins 7 or plates) and layered not to overlay along a face plane direction (shown parallel along a face plane direction); and a first staircase-shaped end formed by ends of the plurality of first heat exchange elements (bottom of elements 4a, 5a shown staggered in a stepped or staircase shape, Fig. 2).
Regarding claim 4, Sakabe discloses the heat exchanger of claim 3, wherein the second heat exchanger (10b) comprises a plurality of second heat exchange elements (4b, 5b) provided in the form of plates (each element formed with elongated fins 7 or plates) and layered not to overlay along a face plane direction (shown parallel along a face plane direction); and a second staircase-shaped end formed by ends of the plurality of second heat exchange elements (bottom of elements 4b, 5b shown staggered in a stepped or staircase shape, Fig. 2).
Regarding claim 5, Sakabe discloses the heat exchanger of claim 4, wherein a gap (gap shown between bottoms of 10a, 10b) is formed between corners and planes facing each other of the first and second staircase-shaped ends (Fig. 2).
Regarding claim 6, Sakabe discloses the heat exchanger of claim 1, wherein the first (10a) and second (10b) heat exchangers form an angle equal to or greater than 20 degrees and equal to or less than 90 degrees (shown to be a little less than 90 degrees, Fig. 2).
Regarding claim 10
Regarding claim 20, Sakabe discloses an air conditioner comprising: a casing (50, Fig. 2); an inlet duct connection hole (60) and a vent duct connection hole (70) formed at the casing; a fan blower (2) configured to blow air brought in through the inlet duct connection hole; and a heat exchanger (10a, 10b) configured to exchange heat with the air blown by the fan blower, wherein the heat exchanger comprises a first heat exchanger (10a) provided in the form of a plate (made of elongated fins 7 or plates); and a second heat exchanger (10b) provided in the form of a plate and arranged to be inclined to the first heat exchanger (shown inclined in Fig. 2), wherein a corner of at least one of an end of the first heat exchanger and an end of the second heat exchanger (corners of ends of elements 5a, 5b of heat exchangers 10a, 10b) is positioned to face a plane of the other of the end of the first heat exchanger and the end of the second heat exchanger (corners of 5a, 5b facing plane through the other heat exchanger 10a, 10b).
Claims 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanori et al. (US PG Pub. 2017/0159967).
Regarding claim 12, Kawanori discloses an indoor unit of an air conditioner, the indoor unit comprising: a casing (12, Figs. 1-12); an inlet duct connection hole (12b) and a vent duct connection hole (12c) formed at the casing; a fan blower (13) configured to blow air brought in through the inlet duct connection hole; and a heat exchanger (21) configured to exchange heat with the air blown by the fan blower, wherein the heat exchanger comprises a first heat exchanger (22, Fig. 10); a second heat exchanger (23) arranged to be inclined to the first heat exchanger; and a coupling portion (28) formed by an end of the first heat exchanger (22a), an end of the second heat exchanger (23), 
Regarding claim 16, Kawanori discloses the indoor unit of claim 12, wherein the fan blower (13) comprises an exhaust hole arranged to face the first heat exchanger (arrows show flow passing from exhaust hole of fan 13 to first heat exchanger 22).
Regarding claim 17, Kawanori discloses the indoor unit of claim 12, wherein the end of the first heat exchanger comprises a plurality of first corners (bottom side corners of 22a) and the second heat exchanger comprises a plurality of second corners (bottom side corners of 23a), and wherein the plurality of first corners and the plurality of second corners are alternately positioned (corners of 22a, 23a mirrored and alternately positioned about horizontal axis “Ph”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US PG Pub. 2019/0257532) in view of Vanooteghem et al. (EP 3081877).
Regarding claim 7, Sakabe discloses the heat exchanger of claim 5, but does not explicitly teach a windshield plate for blocking the gap between the first and second heat exchangers.
Vanooteghem teaches the concept of a heat exchanger including a windshield plate (baffle plate 9) for blocking the gap between the first and second heat exchangers (paragraph 33) that obtains even air distribution through the heat exchangers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanger of Sakabe to include a windshield plate for blocking the gap between the first and second heat exchangers taught by Vanooteghem in order to obtain more even air distribution through the first and second heat exchangers.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US PG Pub. 2019/0257532) in view of Koizumi et al. (JP 05196249).
Regarding claims 8 and 9, Sakabe discloses the heat exchanger of claim 5, but does not explicitly teach at least one resin filling installed to fill the gap between the first and second heat exchangers; wherein the at least one resin filling is provided in the plural, and the plurality of resin fillings are separately arranged to form at least one flow path.
Koizumi teaches the concept of a heat exchanger having at least one resin filling (spacer 3 made of resin; paragraph 21) installed to fill the gap between the first and .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US PG Pub. 2019/0257532) in view of Means (US PG Pub. 2014/0224460).
Regarding claim 11, Sakabe discloses the heat exchanger of claim 1, wherein each of the first and second heat exchangers comprises tubes (6) and fins (7) to form a plurality of refrigerant flow paths in parallel in the heat exchanger (refrigerant branches into parallel flow paths 80a, 80b).
Sakabe does not explicitly teach the tube are flat tubes.
Means teaches the concept of a heat exchanger (108, Fig. 3) including flat tubes (214) forming a plurality of refrigerant flow paths in parallel in the heat exchanger that minimizes pressure drop across the heat exchanger allowing the indoor unit to operate more efficiently by requiring less energy to move the air through the heat exchanger (paragraph 35). Therefore, it would have been obvious to one of ordinary skill in the art .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanori et al. (US PG Pub. 20170159967) in view of Koizumi et al. (JP 05196249).
Regarding claims 13 and 14, Kawanori discloses the indoor unit of claim 12, but does not explicitly teach wherein the coupling portion comprises at least one resin filling placed to fill the gap between the first and second heat exchangers; wherein the first and second heat exchangers are connected by a tube in the coupling portion.
Koizumi teaches the concept of a heat exchanger having a coupling portion (resin spacer 3 with stopper 7) comprises at least one resin filling (spacer 3 made of resin; paragraph 21) placed to fill the gap between the first and second heat exchangers (1a, 1b); wherein the first and second heat exchangers (1a, 1b) are connected by a tube (stopper 7 coupled to tube 6) in the coupling portion to prevent squeaking of the heat exchangers, prevent dust from accumulating and improve efficiency of heat exchange (paragraphs 7-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanger of Kawanori to have the coupling portion comprises at least one resin filling placed to fill the gap between the first and second heat exchangers; wherein the first and second heat exchangers are connected by a tube in the coupling portion taught by Koizumi in order to prevent squeaking of the heat exchangers, prevent dust from accumulating and improve efficiency of heat exchange.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanori et al. (US PG Pub. 20170159967) in view of Ikeda et al. (US PG Pub. 2015/0219348).
Regarding claim 15, Kawanori discloses the indoor unit of claim 12, but does not explicitly teach a fixture installed in the casing to support an end of the first heat exchanger.
Ikeda teaches the concept of a heat exchanger including a fixture (bracket 104b) installed in the casing to support an end of the first heat exchanger (104) that one of ordinary skill in the art would recognize as providing stability to the heat exchanger to prevent the heat exchanger from moving within the casing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanger of Kawanori to have a fixture installed in the casing to support an end of the first heat exchanger taught by Ikeda in order to stably mount the heat exchanger within the casing.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanori et al. (US PG Pub. 20170159967) in view of Sakabe et al. (US PG Pub. 2019/0257532).
Regarding claims 18 and 19
Sakabe teaches the concept of a heat exchanger defined by first and second heat exchangers (10a, 10b) with alternatively positioned corners (corners of 4a, 5a, 4b, 5b) wherein the plurality of first corners of the first heat exchanger (bottom corners of elements 4a, 5a) are positioned to face planes of the second heat exchanger (bottom corners of 4a, 5a positioned at an angle to face planes of the second heat exchanger defined by planes through second heat exchanger elements 4b, 5b); wherein the gap is formed between the plurality of first corners of the first heat exchanger (bottom corners of 4a, 5a) and planes of the second heat exchanger (planes through second heat exchanger elements 4b, 5b) that leads to a compact heat exchanger arrangement and refrigerant flow control capable of suppressing dew condensation on the components such as the air-flow-direction control plate 3 arranged in the vicinity of the heat exchanger block 10 (paragraph 40) as well as improve cooling performance (paragraphs 52-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the indoor unit of Kawanori to rearrange the heat exchanger to have the plurality of first corners of the first heat exchanger be positioned to face planes of the second heat exchanger; wherein the gap is formed between the plurality of first corners of the first heat exchanger and planes of the second heat exchanger taught by Sakabe in order to provide suppressed dew condensation and improve cooling performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.